            Case 7:19-cr-00816-VB Document 38 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA                                      :
                                                              :
                                                                  ORDER
v.                                                            :
                                                              :
                                                                  19 CR 816 (VB)
KSAON CRUTE,                                                  :
                           Defendant.                         :
--------------------------------------------------------------x

       Sentencing in this case is currently scheduled for December 30, 2020, at 11:00 a.m., in
person at the Courthouse.

        In light of the worsening public health crisis, it has now become clear that judges should
avoid holding in-person proceedings for the foreseeable future unless absolutely necessary.
Accordingly, the Court is inclined either to adjourn the sentencing until February 2021 (or later),
or to conduct the sentencing by videoconference or telephone conference. However, before
rescheduling the sentencing or ordering that it be conducted remotely, the Court wishes to solicit
the views of the parties as to how best to proceed.

        By no later than December 9, 2020, counsel shall confer and advise the Court by joint
letter whether they believe it is appropriate to adjourn the in-person sentencing until February
2021 (or later); if so, they shall propose several dates and times when all counsel are available.
Counsel should keep in mind that the public health crisis may not improve, or may even worsen,
in the coming months.

        Counsel shall also advise whether they believe it would be appropriate to conduct the
sentencing by videoconference or teleconference, which would of course require a finding
pursuant to Section 15002(b)(2)(A) of the CARES Act as well as defendant’s consent after
consultation with counsel. If counsel believe a remote sentencing is appropriate, they shall
propose a CARES Act finding and state whether defendant consents. In the event counsel
believe a remote sentencing is appropriate, there is no guarantee that the current scheduling
protocols for detained defendants will permit the Court to hold the sentencing on December 30.
Thus, if the parties wish to proceed remotely, they shall propose several dates and times when all
counsel are available.

Dated: December 2, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
